Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16/706,516 filed 12/06/2019. Claims 1-20 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62454878 filed 02/05/2017, provisional application 62457833 filed 02/11/2017, provisional application 62501066 filed 05/03/2017, provisional application 62505178 filed 05/12/2017, provisional application 62520519 filed 06/15/2017, provisional application 62524482 filed 06/24/2017, provisional application 62543967 filed 08/11/2017, provisional application 62555688 filed 09/08/2017, provisional application 62560657 filed 09/19/2017, provisional application 62566343 filed 09/30/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10530528 B2 in view of Yang et al. (Yang hereafter) (US 20130016687 A1). 
This is a nonstatutory obvious-type double patenting rejection.

Instant Application 16706516
Patent US 10530528 B2
(Application number 16065073)
A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 


multiplexing data and uplink control information (UCI) to obtain multiplexed information to be transmitted on a physical uplink shared channel (PUSCH), 

wherein the multiplexed information is obtained by rate-matching for acknowledgement information included in the UCI, based on a size of acknowledgement information included in 

wherein the multiplexed information is obtained by puncturing for the acknowledgement information included in the UCI, based on the size of the acknowledgement information included in the UCI being less than or equal to the predetermined value; and 

transmitting the multiplexed information on the PUSCH


multiplexing data and uplink control information (UCI) to obtain multiplexed information to be transmitted on a physical uplink shared channel (PUSCH), 

wherein the multiplexed information is obtained by rate-matching when a size of acknowledgement information included in the UCI is more than a predetermined value, and 



wherein the multiplexed information is obtained by puncturing when the size of the acknowledgement information included in the UCI is less than or equal to the predetermined value; and 



transmitting the multiplexed information on the PUSCH.


Claim 1 of US 10530528 B2 does not explicitly teach,
rate-matching for acknowledgement information included in the UCI;
puncturing for the acknowledgement information included in the UCI.
However, in the same field of endeavor, Yang teaches,
rate-matching for acknowledgement information included in the UCI (Yang; Referring to FIG. 15 to FIG. 17, multiple ACK/NACK may perform piggyback to the PUSCH … The UL-SCH data are rate-matched considering the multiple ACK/NACK+CQI, Par. 0106);
(Yang; Referring to FIG. 9 … The ACK/NACK is inserted into a part of SC-FDMA resources into which the UL-SCH data are mapped, through puncturing. The ACK/NACK is located next to the RS, Par. 0083).
Therefore it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the teachings of claim 1 of US 10530528 B2 to include the use of ACK/NACK mapping as taught by Yang in order to transmit ACK/NACK efficiently (Yang; Par. 0088).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Yang hereafter) (US 20130016687 A1).

Regarding claim 1, Yang teaches, A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
multiplexing data and uplink control information (UCI) to obtain multiplexed information to be transmitted on a physical uplink shared channel (PUSCH) (Yang; If transmission of control information is intended for the subframe where PUSCH transmission is allocated, the user equipment multiplexes the control information ( UCI) and the UL-SCH data … The control information includes at least one of CQI/PMI, HARQ ACK/NACK and RI, Par. 0082), 
wherein the multiplexed information is obtained by rate-matching for acknowledgement information included in the UCI (Yang; Referring to FIG. 15 to FIG. 17, multiple ACK/NACK may perform piggyback to the PUSCH … The UL-SCH data are rate-matched considering the multiple ACK/NACK+CQI, Par. 0106), based on a size of acknowledgement information included in the UCI being more than a predetermined value (Yang; The transmission method suggested in FIG. 15 to FIG. 17 may be applied to only the case where transmission of the multiple ACK/NACK for two or more DL CCs is required … the transmission method suggested in FIG. 15 to FIG. 17 may be applied to only the case where transmission of the multiple ACK/NACK exceeding 2 bits is required, Par. 0109), and 
wherein the multiplexed information is obtained by puncturing for the acknowledgement information included in the UCI (Yang; Referring to FIG. 9 … The ACK/NACK is inserted into a part of SC-FDMA resources into which the UL-SCH data are mapped, through puncturing. The ACK/NACK is located next to the RS, Par. 0083), based on the size of the acknowledgement information included in the UCI (Yang; if ACK/NACK transmission for one DL CC (for example, DL PCC) is only required, piggyback for the UCI may be performed similarly to the existing LTE (see FIG. 9) … Also, if 1- or 2-bit ACK/NACK transmission is required regardless of the number of DL CCs, piggyback for the UCI may be performed similarly to the existing LTE (see FIG. 9), Par. 0109); and 
transmitting the multiplexed information on the PUSCH (Yang; Since the base station may previously know that the control information will be transmitted through the PUSCH, it may easily demultiplex the control information and data packet, Par. 0082).  

Regarding claim 11, Yang teaches, A user equipment (UE) in a wireless communication system, the UE comprising: 
a transmitter (Yang; the user equipment, Par. 0082); and 
a processor operably coupled to the transmitter (Yang; the user equipment, Par. 0082) and configured to: 
multiplexing data and uplink control information (UCI) to obtain multiplexed information to be transmitted on a physical uplink shared channel (PUSCH) (Yang; If transmission of control information is intended for the subframe where PUSCH transmission is allocated, the user equipment multiplexes the control information ( UCI) and the UL-SCH data … The control information includes at least one of CQI/PMI, HARQ ACK/NACK and RI, Par. 0082), 
(Yang; Referring to FIG. 15 to FIG. 17, multiple ACK/NACK may perform piggyback to the PUSCH … The UL-SCH data are rate-matched considering the multiple ACK/NACK+CQI, Par. 0106), based on a size of acknowledgement information included in the UCI being more than a predetermined value (Yang; The transmission method suggested in FIG. 15 to FIG. 17 may be applied to only the case where transmission of the multiple ACK/NACK for two or more DL CCs is required … the transmission method suggested in FIG. 15 to FIG. 17 may be applied to only the case where transmission of the multiple ACK/NACK exceeding 2 bits is required, Par. 0109), and 
wherein the multiplexed information is obtained by puncturing for the acknowledgement information included in the UCI (Yang; Referring to FIG. 9 … The ACK/NACK is inserted into a part of SC-FDMA resources into which the UL-SCH data are mapped, through puncturing. The ACK/NACK is located next to the RS, Par. 0083), based on the size of the acknowledgement information included in the UCI being less than or equal to the predetermined value (Yang; if ACK/NACK transmission for one DL CC (for example, DL PCC) is only required, piggyback for the UCI may be performed similarly to the existing LTE (see FIG. 9) … Also, if 1- or 2-bit ACK/NACK transmission is required regardless of the number of DL CCs, piggyback for the UCI may be performed similarly to the existing LTE (see FIG. 9), Par. 0109); and 
transmit the multiplexed information on the PUSCH (Yang; Since the base station may previously know that the control information will be transmitted through the PUSCH, it may easily demultiplex the control information and data packet, Par. 0082)..

Regarding claim 20, Yang teaches, A base station in a wireless communication system, the base station comprising: 
a transmitter (Yang; the base station, Par. 0082); 
a receiver (Yang; the base station, Par. 0082); and 
a processor operably coupled to the transmitter and the receiver and configured to (Yang; the base station, Par. 0082): 
transmit an uplink grant to a user equipment (UE) (Yang; the DCI includes uplink … scheduling information, Par. 0039); and 
based on the uplink grant, receive multiplexed information including data and uplink control information (UCI) via a physical uplink shared channel (PUSCH) (Yang; The number of REs used for transmission of CQI/PMI, ACK/NACK and RI is based on modulation and coding scheme (MCS) and offset values (.DELTA..sub.offset.sup.CQI, .DELTA..sub.offset.sup.HARQ-ACK, .DELTA..sub.offset.sup.RI) allocated for PUSCH transmission … Since the base station may previously know that the control information will be transmitted through the PUSCH, it may easily demultiplex the control information and data packet, Par. 0082; the UCI may be transmitted by scheduling through the PUSCH, Par. 0096), 
 wherein the multiplexed information is obtained by rate-matching for acknowledgement information included in the UCI (Yang; Referring to FIG. 15 to FIG. 17, multiple ACK/NACK may perform piggyback to the PUSCH … The UL-SCH data are rate-matched considering the multiple ACK/NACK+CQI, Par. 0106), based on a size of acknowledgement information included in the UCI being more than a predetermined value (Yang; The transmission method suggested in FIG. 15 to FIG. 17 may be applied to only the case where transmission of the multiple ACK/NACK for two or more DL CCs is required … the transmission method suggested in FIG. 15 to FIG. 17 may be applied to only the case where transmission of the multiple ACK/NACK exceeding 2 bits is required, Par. 0109), and
wherein the multiplexed information is obtained by puncturing for the acknowledgement information included in the UCI (Yang; Referring to FIG. 9 … The ACK/NACK is inserted into a part of SC-FDMA resources into which the UL-SCH data are mapped, through puncturing. The ACK/NACK is located next to the RS, Par. 0083), based on the size of the acknowledgement information included in the UCI being less than or equal to the predetermined value (Yang; if ACK/NACK transmission for one DL CC (for example, DL PCC) is only required, piggyback for the UCI may be performed similarly to the existing LTE (see FIG. 9) … Also, if 1- or 2-bit ACK/NACK transmission is required regardless of the number of DL CCs, piggyback for the UCI may be performed similarly to the existing LTE (see FIG. 9), Par. 0109).

Regarding claim 2 and claim 12, Yang teaches, The method of claim 1 and The UE of claim 11 respectively, wherein the predetermined value is 2 bits (Yang; 2-bit ACK/NACK transmission, Par. 0109).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of WANG et al. (WANG hereafter) (US 20180132269 A1, submitted in IDS).

Regarding claim 3 and claim 13, Yang teaches, The method of claim 1 and The UE of claim 11 respectively. 
	Yang fails to explicitly teach,
wherein the acknowledgement information is not mapped to any symbol before a symbol where a first demodulation reference signal (DM- RS) is transmitted on the PUSCH.  
However, in the same field of endeavor, WANG teaches, 
wherein the acknowledgement information is not mapped to any symbol before a symbol where a first demodulation reference signal (DM- RS) is transmitted on the (WANG; UCI may be carried on a PUSCH … the DMRS sequence 706 may be carried on a first symbol of a slot, Par. 0089-0091). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the use of front-loaded DMRS  as taught by WANG in order for base station to quickly identify the DMRS sequence (WANG; Par. 0008).


Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of YANG et al. (YANG_1 hereafter) (US 20150341156 A1, submitted in IDS).

Regarding claim 4 and claim 14, Yang teaches, The method of claim 1 and The UE of claim 11 respectively. 
	Yang fails to explicitly teach,
	wherein, based on channel state information (CSI) being included in the UCI, the CSI is mapped to the PUSCH by applying the rate-matching to resources for transmitting the CSI on the PUSCH.
However, in the same field of endeavor, YANG_1 teaches, 
wherein, based on channel state information (CSI) being included in the UCI (YANG_1; UCI may be transmitted on a PUSCH (PUSCH piggyback). Specifically, for piggybacking of CSI, Par. 0078), the CSI is mapped to the PUSCH by applying the rate-matching to resources for transmitting the CSI on the PUSCH (YANG_1; for piggybacking of CSI/PMI and RI, PUSCH data (i.e., UL-SCH data) information (e.g., coded symbol) is rate-matched in consideration of the quantity of the CSI/PMI and RI, Par. 0078). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the use of aperiodic CSI as taught by YANG_1 in order to transmit it on a PUSCH at the request of an eNB (YANG_1; Par. 0068).


Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang-YANG_1 in view of NISSILA (NISSILA hereafter) (US 20160277155 A1).

Regarding claim 5 and claim 15, Yang-YANG_1 teaches, The method of claim 4 and The UE of claim 14 respectively. 
	Yang-YANG_1 fail to explicitly teach,
wherein the CSI is mapped to resources except a predetermined amount of resources which are reserved for the acknowledgement information on the PUSCH.  
However, in the same field of endeavor, NISSILA teaches, 
wherein the CSI is mapped to resources except a predetermined amount of resources which are reserved for the acknowledgement information on the PUSCH (NISSILA; In the embodiment of FIG. 2, the assignment of ARI=(0 0) means that the first ARI bit indicates normal transmission mode for ACK/NACK -PUSCH (namely, only one PRB reserved for ACK/NACK-PUSCH) and the second ARI bit indicates that the ACK/NACK -PUSCH is located above the pre-determined P -CSI-PUSCH allocation, Par. 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang-YANG_1 to include the use of preserving one PRB for ACK/NACK as taught by NISSILA in order to support normal HARQ payload (NISSILA; Par. 0031)


Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ekpenyong (Ekpenyong hereafter) (US 20150003302 A1).

Regarding claim 6 and claim 16, Yang teaches, The method of claim 1 and The UE of claim 11 respectively. 
	Yang fails to explicitly teach,
wherein the size of the acknowledgement information is determined based on an uplink downlink assignment index (DAI) value in an uplink grant received from the BS.  
However, in the same field of endeavor, Ekpenyong teaches, 
wherein the size of the acknowledgement information is determined based on an uplink downlink assignment index (DAI) value in an uplink grant received from the BS (Ekpenyong; the number of HARQ-ACK bits transmitted on PUSCH for a configured serving cell depends on … the DAI value contained in the DL assignment or in the UL grant that is transmitted on the PDCCH/EPDCCH, Par. 0048). 
Yang to include the use of DAI as taught by Ekpenyong in order to avoid any possible ambiguity between the base station and the UE in case the UE misses all the scheduling assignments within the DL association set for a UL subframe n (Ekpenyong; Par. 0064).


Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Papasakellariou et al. (Papasakellariou hereafter) (US 20180167931 A1).

Regarding claim 7 and claim 17, Yang teaches, The method of claim 1 and The UE of claim 11 respectively. 
	Yang fails to explicitly teach,
wherein the amount of the resources for transmitting the acknowledgement information on the PUSCH is determined based on a first beta parameter, and 
wherein, based on one set being indicated by an uplink grant, among a plurality of sets configured through higher layer signaling, the first beta parameter corresponds to a beta parameter that is determined based on the size of the acknowledgement information among a plurality of beta parameters included in the one set indicated by the uplink grant.  
However, in the same field of endeavor, Papasakellariou teaches,
(Papasakellariou; a UE is configured different .beta..sub.offset.sup.PUSCH values for use in determining a number of coded modulation symbols for multiplexing a UCI type in a PUSCH, Par. 0124; .beta..sub.offset.sup.PUSCH=.beta..sub.offset.sup.HARQ-ACK for HARQ-ACK transmission, Par. 0103), and 
wherein, based on one set being indicated by an uplink grant (Papasakellariou; dynamically signaling .beta..sub.offset.sup.PUSCH value in an UL DCI format that schedules a PUSCH transmission, Par. 0132), among a plurality of sets configured through higher layer signaling (Papasakellariou; through higher layer signaling, a set of .beta..sub.offset.sup.PUSCH values for a respective UCI type, Par. 0132), the first beta parameter corresponds to a beta parameter that is determined based on the size of the acknowledgement information among a plurality of beta parameters included in the one set indicated by the uplink grant (Papasakellariou; The "10" value can be used to indicate the third offset from the respective set of offsets for each UCI type, such as HARQ-ACK or CSI, that is multiplexed in a respective PUSCH transmission, Par. 0133 [Note that beta offset for HARQ determine a number of coded modulation symbols for multiplexing HARQ in a PUSCH as taught in Par. 0124]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the use of beta offset as taught by Papasakellariou in order to determine number of coded .


Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of YANG et al. (YANG_2 hereafter) (US 20160006548 A1).

Regarding claim 8 and claim 18, Yang teaches, The method of claim 1 and The UE of claim 11 respectively. 
	Yang fails to explicitly teach,
wherein part or all of the UCI is mapped to resources in a symbol where a demodulation reference signal (DM-RS) is transmitted on the PUSCH.  
  	However, in the same field of endeavor, YANG_2 teaches,
	wherein part or all of the UCI is mapped to resources in a symbol where a demodulation reference signal (DM-RS) is transmitted on the PUSCH (YANG_2; Fig. 12; When comb-based DMRS is applied and UCI is piggybacked on a PUSCH, A/N may be mapped/transmitted to/in a non-DMRS-comb (that is, an RE set to which a DMRS is not mapped), Par. 0092)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the use of controlling (e.g., reducing or increasing) DMRS resources as taught by YANG_2 in order to enhance spectral efficiency  (YANG_2; Par. 0086).
   

Claim 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Papasakellariou et al. (Papasakellariou hereafter) (US 20180167931 A1) and in further view of Malladi et al. (Malladi hereafter) (US 20090073922 A1).

Regarding claim 9 and claim 19, Yang teaches, The method of claim 1 and The UE of claim 11 respectively,
	Yang fails to explicitly teach,
wherein, based on the PUSCH being a semi- persistent scheduling (SPS) PUSCH, the rate-matching or puncturing is performed based on maximum UCI payload dedicated to the SPS PUSCH.  
However, in the same field of endeavor, Papasakellariou teaches,
wherein, based on the PUSCH being a semi- persistent scheduling (SPS) PUSCH (Papasakellariou; When a PUSCH transmission is semi-persistently scheduled (SPS) by higher layer signaling, Par. 0136), maximum UCI payload dedicated to the SPS PUSCH (Papasakellariou; a gNB can configure a UE with a different .beta..sub.offset.sup.PUSCH value for a UCI type, Par. 0136 [Note that beta offset determines number of coded modulation symbols]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the use of beta offset as taught by Papasakellariou in order to determine number of coded Papasakellariou; Par. 0124).
	Yang-Papasakellariou fail to explicitly teach,
	the rate-matching or puncturing is performed based on maximum UCI payload.
However, in the same field of endeavor, Malladi teaches,
the rate-matching or puncturing is performed based on maximum UCI payload (Malladi; rate matching may be used for a larger amount of control information whereas puncturing may be used for a smaller amount of control information, Par. 0062).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang-Papasakellariou to include the use of size of control information as taught by Malladi in order to determine puncturing or rate matching (Malladi; Par. 0062).
	
Regarding claim 10, Yang teaches, The method of claim 1,
	Yang fails to explicitly teach,
wherein, based on the PUSCH being a semi- persistent scheduling (SPS) PUSCH, the rate-matching or puncturing is performed based on a beta offset value included in downlink control information that activates the SPS PUSCH.  
However, in the same field of endeavor, Papasakellariou teaches,
wherein, based on the PUSCH being a semi- persistent scheduling (SPS) PUSCH (Papasakellariou; When a PUSCH transmission is semi-persistently scheduled (SPS) by higher layer signaling, Par. 0136), a beta offset value included (Papasakellariou; a gNB can configure a UE with a different .beta..sub.offset.sup.PUSCH value for a UCI type, Par. 0136 [Note that beta offset determines number of coded modulation symbols]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the use of beta offset as taught by Papasakellariou in order to determine number of coded modulation symbols for multiplexing HARQ (UCI type) in a PUSCH (Papasakellariou; Par. 0124).
	Yang-Papasakellariou fail to explicitly teach,
	the rate-matching or puncturing is performed based on a value.
However, in the same field of endeavor, Malladi teaches,
the rate-matching or puncturing is performed based on a value (Malladi; rate matching may be used for a larger amount of control information whereas puncturing may be used for a smaller amount of control information, Par. 0062).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang-Papasakellariou to include the use of size of control information as taught by Malladi in order to determine puncturing or rate matching (Malladi; Par. 0062).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.